Citation Nr: 1421433	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-46 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  He served in the Republic of Vietnam from October 5, 1969 to September 30, 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran was scheduled to present testimony at a videoconference before a Veterans Law Judge in December 2012.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

The Veteran's representative wrote in a September 2012 statement that the Veteran "does suffer from bilateral hearing loss and tinnitus due to acoustic trauma he was exposed to in service."  The RO denied service connection for bilateral hearing loss in the July 2008 rating decision, and no timely notice of disagreement is of record.  The Board interprets the Veteran's representative statement as an informal claim of service connection for bilateral hearing loss.  This issue is referred to the RO for appropriate action.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends in his November 2007 claim that his tinnitus began in service.  In his July 2008 notice of disagreement and November 2010 substantive appeal, the Veteran asserted that his tinnitus resulted from acoustic trauma in service due to his military occupational specialty (MOS) of artillery.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Board finds that the Veteran's reports of the onset of tinnitus in service, and of ongoing tinnitus thereafter, are competent based on his ability to observe the phenomenon with his own senses, and credible based on his consistent report of same.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a layperson is competent to observe tinnitus).

The Board acknowledges that the April 2008 examiner opined that the Veteran's tinnitus is less likely than not due to service because of the remoteness of time-37 years-between discharge from service and the report of tinnitus.  The examiner also reasoned that a negative nexus opinion was warranted because of the lack of out hair cell damage.  The Board finds that the examiner's conclusion is misplaced, as the Veteran has competently and credibly reported that his tinnitus began in service, and his DD Form 214 confirms his MOS of Field Artillery Crewman.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the Board may properly consider the internal consistency of the Veteran's statements, facial plausibility, and consistency with other evidence submitted).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

As an initial matter, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As acknowledged by the August 2010 VA examiner, the Veteran meets the stressor criteria based on his stressful experiences while serving in Field Artillery in Vietnam, and his fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).  The Veteran's DD Form 214 confirms that he served in the Republic of Vietnam from October 5, 1969, to September 30, 1970.  However, because the August 2010 VA examiner found that the Veteran does not meet the criteria for PTSD, a new VA psychiatric examination is required in order to determine whether any other mental health disorder is present and attributable to the Veteran's stressors in Vietnam, which include taking sniper fire and seeing dead bodies.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his psychiatric disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements of the nature and onset of his psychiatric symptoms from himself as well as from other individuals who have first-hand knowledge of such symptoms, to include whether the onset of the symptoms was during service, and his psychiatric symptoms since that time.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all outstanding records regarding the Veteran's psychiatric disorder(s) with the claims folder, afford the Veteran a VA psychiatric examination.  The examiner must identify all psychiatric disabilities found to be present.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service, and if a psychotic disorder is diagnosed, whether it developed within one year of his discharge.  A diagnosis of PTSD must be ruled in or excluded.

In responding to this question, the examiner should consider the statements in the record from the Veteran regarding taking sniper fire and seeing dead bodies during his service in the Republic of Vietnam from October 5, 1969 to September 30, 1970.

The examiner should give a reasoned explanation for all opinions provided.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


